DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Response to Amendment

	Amendments and response received 02/16/2022 have been entered. Claims 12-18 and 21-34 are currently pending in this application. Claims 12, 13, 18, and 25 have been amended and claim 19 canceled. Claims 26-34 have been added. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 12-18 and 21-34 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an information processing apparatus and image processing apparatus comprising a Bluetooth wireless communication interface and one or more controllers configured to verify user authentication information received via the Bluetooth communication, transmit a notice of successful authentication of the user authentication information to the information processing apparatus via the Bluetooth communication 
The closest prior art, Yoshinaga Kato et al (US 20150092005), teaches an information providing device capable of communicating with an image forming device via Bluetooth wireless communication incorporating authentication to determine whether or not to permit use of the information providing device. The prior art fails to explicitly disclose transmitting a notice of successful authentication of the user authentication information to the information processing apparatus via the Bluetooth communication interface in a case where the authentication was successful and control a display device to display information associated with the verified user authentication information based on an occurrence of a predetermined communication with the information processing apparatus after the transmission of the notification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
February 26, 2022